May 23, VIA EDGAR AND FACSIMILE (202) 772-9210 Division of Corporate Finance Mail Stop United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Attn: Larry Spirgel Re:Gen2Media Corporation (the “Company”) Amendment No. 2 to Registration Statement on Form S-1 (“Form S-1”) Filed April 3, 2008 File No. 333-147932 Dear Mr. Spirgel: On behalf of the Company, we are responding to comments contained in the Staff letter, dated April 23, 2008, addressed to Mary A. Spio, the Company’s Chief Executive Officer, with respect to the Company’s filing of Form S-1. The Company has replied below on a comment by comment basis, with each response following a repetition of the Staff’s comment to which it applies (the “Comments”). The responses to the Comments are numbered to relate to the corresponding Comments in your letter. In view of the Comments and the Company’s responses set forth below, the Company has amended the registration statement accordingly. Where applicable, the revised pages or sections of Amendment No. 2 to Form S-1 (the “Amended Registration Statement”), filed on May 23, 2008, have been referenced. Prospectus Cover Page 1. We note that the shares will be sold at “up to S0.50 per share” prior to OTC bulletin board quotation. Please state on the cover page and elsewhere in the prospectus as appropriate a fixed price at which the securities will be sold until the stock is quoted on the OTC bulletin board. Response: We have stated on the cover page, and elsewhere in the prospects as appropriate, that the shares will be sold at a fixed price of $0.50 per share until the stock is quoted on the OTC bulletin board. 61 BroadwayNew York, New
